Citation Nr: 1416631	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California




THE ISSUE

Entitlement to an effective date earlier than April 18, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD).

(The issue of whether a July 27, 1973 decision of the Board of Veterans' Appeals  that denied service connection for a nervous disorder and drug abuse should be revised or reversed on the grounds of clear and unmistakable error is the subject of a separate document.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision.

In November 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

At the hearing, the Veteran and his representative raised the issue of whether a July 27, 1973 decision of the Board that denied service connection for a nervous disorder and drug abuse should be revised or reversed on the grounds of clear and unmistakable error.  As noted, this matter will be addressed in a separate document on this date.

In November 2013, the Veteran submitted additional evidence along with a waiver for initial RO review.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The November 2013 Board hearing transcript is part of Virtual VA.  

The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. In a rating decision in October 1995, the RO granted the Veteran's claim of service connection for PTSD and assigned an effective date of April 18, 1995; he was notified of the decision and apprised of his appellate rights, but did not initiate a timely appeal.  

2. In September 2008, the Veteran improperly filed a freestanding claim for an effective date earlier than April 18, 1995 for the award of service connection for PTSD.


CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date earlier than April 18, 1995 for the award of service connection for PTSD must be dismissed.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the facts about the date of the receipt of the claim is not disputed, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) .

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.200, 20.302.  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). 

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r) 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300   (2006), the United States Court of Appeals for Veterans Claims (Court) held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding claim for an earlier effective date. 

The Court explained that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court noted that any other result would vitiate the rule of finality. 

In other words, the Court has found that there are no freestanding claims for an earlier effective date.  The Veteran must timely appeal the VA rating decision that assigned the effective date in question.  If an untimely freestanding claim for an early effective date is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

In the instant case, the Veteran contends that the effective date assigned for the award of service connection for PTSD - April 18, 1995 was not correct.  He asserts that, in April 1995, he submitted a duplicate copy of an opinion from his private psychiatrist that was previously of record in 1973.  In the February 1973 opinion his private psychiatrist opined that the Veteran's chronic recurring depressive reaction began in service.  In a lay statement received in November 2013, the Veteran's sister asserted that, after returning from service in the Republic of Vietnam, he was withdrawn and had emotional problems.  

The pertinent facts show that the Veteran filed a claim of service connection for PTSD on April 18, 1995.  In a rating decision in October 1995 the RO granted service connection for PTSD and assigned an effective date of April 18, 1995.  

The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not file an appeal.  Therefore, the decision is final and binding on him based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103. 

As the October 1995 rating decision, assigning the effective date, became final, the only remedy to overcome finality is for the Veteran to seek a seek revision on the basis of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

As noted, the issue of whether a July 27, 1973 decision of the Board of Veterans' Appeals that denied entitlement to service connection for a nervous disorder and drug abuse should be revised or reversed on the grounds of clear an unmistakable error is the subject of a separate decision.

Thus, on these facts, the Veteran cannot file an untimely freestanding claim for an earlier effective date for the award of service connection for PTSD.  The Court has held that under these circumstances, dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  The Court reasoned that to allow such claims would vitiate the rule of finality.    

Therefore, based on the procedural history of this case, the Board must deny claim for an earlier effective date for PTSD.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).



ORDER

To the extent that the Veteran has filed a free standing claim for an effective date earlier than April 18, 1995 for the grant of service connection for PTSD, the appeal is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


